 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DENISE ANN HENSCHEL,                              No. 2:17-cv-02465 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On August 28, 2018, this court granted Plaintiff a second extension of time to September

19   24, 2018 to file her motion for summary judgment. ECF 13. That deadline has now passed, and

20   plaintiff has not filed the anticipated motion. Good cause appearing, IT IS HEREBY ORDERED

21   that plaintiff shall show cause, within 14 days, why her failure to file a motion for summary

22   judgment should not be deemed a waiver of the right to file such a motion at any time, and why

23   this case should not be dismissed for failure to prosecute.

24   DATED: October 1, 2018

25

26

27

28
